Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 4/21/22 in response to the Office Action of 10/29/21 are acknowledged and have been entered.
	Claims 8, 12, 14, 16-24, 29, and 32-39 are pending and are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 8, 12, 14, 16-18, 29-33, and 36 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Crisp et al (Mol Cancer Ther, 2014, 13(6): 1514-1525) in view of Hood et al (Nature Reviews, 2002, 2: 91-100) and May et al (Biochemical Pharmacology, 2012, 84:1105-1112).
Crisp et al teaches v3 integrin is upregulated in many tumors and is known to bind and activate MMP2, which is involved in matrix degradation and tumor cell migration (page 1514, in particular). Crisp et al further demonstrates co-localization of v3 integrin and MMP2 on tumor cells in vivo by immunologically detecting both v3 integrin and MMP2 protein on cancer cells of a patient tumor core biopsy (Figure 4, in particular). Crisp et al further teaches a method of treating v3 integrin expressing breast tumor cells in vivo comprising administering cyclic-RGD-PLGC(me)AG-MMAE-ACPP (Figure 6, in particular), which is a construct comprising a co-targeting v3 integrin-binding portion (cyclic-RGD) that binds v3 integrin on a cancer cell and permits MMP2 on the cancer cell to cleave ACPP of the construct, permitting CPP along with its cytotoxic cargo (MMAE) to bind the plasma membrane and get taken into the cancer cell by endocytosis (Figure 1, in particular). Crisp et al further teaches targeting both v3 integrin (with cyclic-RGD) and MMP2 (with MMP2-cleavable ACPPs) on tumor cells improves tumor targeting (right column on page 1522, in particular).
Crisp et al does not specifically teach the presence of v3 integrin on a cancer cell indicates the cancer cell has metastatic potential or administering an antibody that binds v3 integrin conjugated to a cytotoxic agent that targets and kills v3 integrin-expressing cancer cells.  However, these deficiencies are made up in the teachings of Hood et al and May et al.
Hood et al teaches metastatic tumors, including metastatic breast cancer tumors, are characterized as having elevated MMP activity and that v3 integrin on cancer cells promotes MMP activity by interacting with and activating MMP2 at the cancer cell surface (paragraph spanning pages 93-94, in particular).
May et al teaches a method of therapeutically targeting cancer cells in vivo comprising administering bispecific antibody drug conjugates (ADCs) that selectively target cytotoxic agents to cancer cells bind binding two different tumor antigens on the cancer cells (Figure 1, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a cancer, such as a breast cancer, in a subject comprising detecting the presence of cancer cells of the subject expressing both v3 integrin and MMP2 in a sample comprising breast cancer cells of the subject, such as a tumor core biopsy, wherein the presence of both v3 integrin and MMP2 indicates the breast cancer comprises cancer cells with metastatic potential and administering a bispecific ADC (comprising a targeted therapeutic agent, such as cytotoxic agent MMAE of Crisp et al) that binds both v3 integrin and MMP2 and targets and kills cancer cells expressing both v3 integrin and MMP2 because Hood et al teaches metastatic tumors, including metastatic breast cancer tumors, are characterized as having elevated MMP activity and that v3 integrin on cancer cells promotes MMP activity by interacting with and activating MMP2 at the cancer cell surface (paragraph spanning pages 93-94, in particular), MMP2 interacting with v3 integrin provides a target for a bispecific ADC that targets two tumor antigens (as envisioned by May et al), and Crisp et al demonstrates therapeutic benefit from treating cancer by targeting both MMP2 and v3 integrin. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 4/21/22, Applicant argues a lack of motivation to combine the references to arrive at the claimed invention of detecting and targeting av3 integrin for treatment of metastatic cancer. Applicant further argues Hood does not teach a therapeutic to treat metastatic cells that target av3 integrin. 
The amendments to the claims and the arguments found in the Reply of 4/21/22 have been carefully considered, but are not deemed persuasive. In regards to the argument of a lack of motivation to combine the references to arrive at the claimed invention of detecting and targeting av3 integrin for treatment of metastatic cancer, the examiner disagrees. One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a cancer, such as a breast cancer, in a subject comprising detecting the presence of cancer cells of the subject expressing both v3 integrin and MMP2 in a sample comprising breast cancer cells of the subject, such as a tumor core biopsy, wherein the presence of both v3 integrin and MMP2 indicates the breast cancer comprises cancer cells with metastatic potential and administering a bispecific ADC (comprising a targeted therapeutic agent, such as cytotoxic agent MMAE of Crisp et al) that binds both v3 integrin and MMP2 and targets and kills cancer cells expressing both v3 integrin and MMP2 because Hood et al teaches metastatic tumors, including metastatic breast cancer tumors, are characterized as having elevated MMP activity and that v3 integrin on cancer cells promotes MMP activity by interacting with and activating MMP2 at the cancer cell surface (paragraph spanning pages 93-94, in particular), MMP2 interacting with v3 integrin provides a target for a bispecific ADC that targets two tumor antigens (as envisioned by May et al), and Crisp et al demonstrates therapeutic benefit from treating cancer by targeting both MMP2 and v3 integrin.
In regards to the argument that Hood does not teach a therapeutic to treat metastatic cells that target av3 integrin, the rejection does not state Hood alone teaches such a therapeutic. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to treat a cancer, such as a breast cancer, in a subject comprising detecting the presence of cancer cells of the subject expressing both v3 integrin and MMP2 in a sample comprising breast cancer cells of the subject, such as a tumor core biopsy, wherein the presence of both v3 integrin and MMP2 indicates the breast cancer comprises cancer cells with metastatic potential and administering a bispecific ADC (comprising a targeted therapeutic agent, such as cytotoxic agent MMAE of Crisp et al) that binds both v3 integrin and MMP2 and targets and kills cancer cells expressing both v3 integrin and MMP2 because Hood et al teaches metastatic tumors, including metastatic breast cancer tumors, are characterized as having elevated MMP activity and that v3 integrin on cancer cells promotes MMP activity by interacting with and activating MMP2 at the cancer cell surface (paragraph spanning pages 93-94, in particular), MMP2 interacting with v3 integrin provides a target for a bispecific ADC that targets two tumor antigens (as envisioned by May et al), and Crisp et al demonstrates therapeutic benefit from treating cancer by targeting both MMP2 and v3 integrin. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Claim Rejections - 35 USC § 103
Claims 8, 12, 14, 16-18, 20-24, 29-33, and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al (Mol Cancer Ther, 2014, 13(6): 1514-1525) in view of Hood et al (Nature Reviews, 2002, 2: 91-100) and May et al (Biochemical Pharmacology, 2012, 84:1105-1112) as applied to claims 8, 12, 14, 16-18, 29-33, and 36 above, and further in view of Jain et al (Pharm Res, 2015, 32: 3526-3540).
The combined teachings of Crisp et al, Hood et al, and May et al are discussed above.
Crisp et al, Hood et al, and May et al do not explicitly state how the cytotoxic agent of an ADC is linked to the binding portions of the ADC.  However, these deficiencies are made up in the teachings of Jain et al.
Jain et al is a review article discussing numerous ADC linkers known in the prior art to conjugate antibodies to cytotoxic therapeutics, including a non-cleavable linker, a linker comprising a disulfide group, a linker comprising a hydrazine group, and a linker comprising a lysosomal protease-substrate group (pages 3529 and 3538, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combine method of Crisp et al, Hood et al, and May et al wherein the a linker linking the cytotoxic agent of the ADC to the binding portions of the ADC is just any linker of Jain et al because the linkers of Jain et al are known to conjugate cytotoxins to the binding portions of ADCs (pages 3529 and 3538, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 4/21/22, Applicant repeats arguments addressed above.

Claim Rejections - 35 USC § 103
Claims 8, 12, 14, 16-24, 29-33, and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al (Mol Cancer Ther, 2014, 13(6): 1514-1525) in view of Hood et al (Nature Reviews, 2002, 2: 91-100) and May et al (Biochemical Pharmacology, 2012, 84:1105-1112) as applied to claims 8, 12, 14, 16-18, 29-33, and 36 above, and further in view of DeNardo et al (PNAS, 1997, 94: 4000-4004).
The combined teachings of Crisp et al, Hood et al, and May et al are discussed above.
Crisp et al, Hood et al, and May et al do not specifically teach an ADC wherein the targeted therapeutic agent is yttrium-90.  However, these deficiencies are made up in the teachings of DeNardo et al.
DeNardo et al teaches a method of therapeutically treating breast cancer comprising administering an antibody that targets yttrium-90 to breast cancer cells and administering Taxol (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Crisp et al, Hood et al, and May et al wherein yttrium-90 is the targeted therapeutic agent of the ADC because the ADC comprises antibody regions that target a therapeutic agent to breast cancer cells and DeNardo et al teaches breast cancer is therapeutically treated by administering an antibody that targets yttrium-90 to breast cancer cells and administering Taxol (Abstract, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  In the Reply of 4/21/22, Applicant repeats arguments addressed above.

Claim Rejections - 35 USC § 103
Claims 8, 12, 14, 16-18, and 29-36 remain rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al (Mol Cancer Ther, 2014, 13(6): 1514-1525) in view of Hood et al (Nature Reviews, 2002, 2: 91-100) and May et al (Biochemical Pharmacology, 2012, 84:1105-1112) as applied to claims 8, 12, 14, 16-18, 29-33, and 36 above, and further in view of Yu et al (JCB, 2011, 192(3): 373-382).
The combined teachings of Crisp et al, Hood et al, and May et al are discussed above.
Crisp et al, Hood et al, and May et al do not specifically teach a method wherein the sample comprising breast cancer cells of the subject is blood.  However, these deficiencies are made up in the teachings of Yu et al.
Yu et al teaches methods of isolating circulating tumor cells (CTCs), including breast cancer CTCs, from blood (Figure 2 and pages 374-375, in particular). Yu et al further teaches isolated CTCs can be immunostained for specific markers (Figure 2, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Crisp et al, Hood et al, and May et al wherein the samples comprising breast cancer cells of the subject is blood because Yu et al teaches methods of isolating circulating tumor cells (CTCs), including breast cancer CTCs, from blood (Figure 2 and pages 374-375, in particular) and further teaches isolated CTCs can be immunostained for specific markers (Figure 2, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  In the Reply of 4/21/22, Applicant repeats arguments addressed above.

Claim Rejections - 35 USC § 103
Claims 8, 12, 14, 16-18, 29-33, and 36-38 remain rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al (Mol Cancer Ther, 2014, 13(6): 1514-1525) in view of Hood et al (Nature Reviews, 2002, 2: 91-100) and May et al (Biochemical Pharmacology, 2012, 84:1105-1112) as applied to claims 8, 12, 14, 16-18, 29-33, and 36 above, and further in view of Catania et al (The Annals of Pharmacotherapy, 2006, 40: 2043-2047).
The combined teachings of Crisp et al, Hood et al, and May et al are discussed above.
Crisp et al, Hood et al, and May et al do not specifically teach administering erlotinib.  However, these deficiencies are made up in the teachings of Catania et al.
Catania et al teaches administering erlotinib is therapeutically beneficial for treating breast cancer in a patient (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to provide further therapeutic benefit to the patient treated by the combined method by performing the combined method of Crisp et al, Hood et al, and May et al and administering erlotinib to the breast cancer patient treated by the combined method of Crisp et al, Hood et al, and May et al because Catania et al teaches administering erlotinib is therapeutically beneficial for treating breast cancer in a patient (Abstract, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  In the Reply of 4/21/22, Applicant repeats arguments addressed above.

  Claim Rejections - 35 USC § 103
Claims 8, 12, 14, 16-18, 29-33, 36, 37, and 39 remain rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al (Mol Cancer Ther, 2014, 13(6): 1514-1525) in view of Hood et al (Nature Reviews, 2002, 2: 91-100) and May et al (Biochemical Pharmacology, 2012, 84:1105-1112) as applied to claims 8, 12, 14, 16-18, 29-33, and 36 above, and further in view of Glinsky et al (Neoplasia, 2009, 11(9): 901-909).
The combined teachings of Crisp et al, Hood et al, and May et al are discussed above.
Crisp et al, Hood et al, and May et al do not specifically teach administering an inhibitor of Galectin-3.  However, these deficiencies are made up in the teachings of Glinsky et al.
Glinsky et al teaches administering an inhibitor of Galectin-3 in combination with taxol is therapeutically beneficial for treating breast cancer in a patient (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to provide further therapeutic benefit to the patient of the combined method by performing the combined method of Crisp et al, Hood et al, and May et al and administering an inhibitor of Galectin-3 in combination with taxol to the breast cancer patient treated by the combined method of Crisp et al, Hood et al, and May et al because Glinsky et al teaches administering an inhibitor of Galectin-3 in combination with taxol is therapeutically beneficial for treating breast cancer in a patient (Abstract, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  In the Reply of 4/21/22, Applicant repeats arguments addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642